
	

116 S2537 IS: Ukraine Foreign Assistance Integrity and Accountability Act of 2019
U.S. Senate
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2537
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2019
			Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To ensure that recent actions involving Ukraine are not withheld from Congress and the people
			 of the United States, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Ukraine Foreign Assistance Integrity and Accountability Act of 2019.
 2.FindingsCongress makes the following findings: (1)Since 2014, the United States Senate and the United States House of Representatives, with broad bipartisan support, have provided millions of dollars in security and development assistance to Ukraine as it defends against Kremlin aggression in Crimea and eastern Ukraine.
 (2)Security assistance for Ukraine has enhanced the army, national guard, and navy of Ukraine and helped the country defend against Russian aggression.
 (3)Since 2014, the United States has imposed a series of sanctions on the Russian Federation in response to its illegal occupation of Crimea and continued military operations in eastern Ukraine.
 (4)Security and development assistance programing have been designed, implemented, and supported by personnel at the Department of State, the Department of Defense, and the United States Agency for International Development.
 (5)Before submitting notifications to obligate funds to Congress, the Department of State has traditionally shared obligation notifications with the Office of Management and Budget, to be reviewed for approximately 5 days.
 (6)On June 21, 2019, the Department of State sent a notification to the Office of Management and Budget to obligate security assistance funding for Ukraine.
 (7)On September 22, 2019, President Donald Trump acknowledged that he raised a 2020 United States presidential candidate in a call with Ukrainian President Volodymyr Zelensky.
 (8)On September 11, 2019, the Department of State sent a notification to the Committee on Foreign Relations of the Senate to obligate security assistance funding for Ukraine.
			3.Investigation into withholding of Ukraine foreign assistance
 (a)Sense of the SenateIt is the sense of the Senate that security assistance provided to the country of Ukraine is in the vital national security interests of the United States and is a critical component of United States efforts to counter aggression and malign influence on the part of the Government of the Russian Federation.
			(b)Inspector General investigation
 (1)In generalThe Inspector General of the Department of State shall immediately investigate and, not later than October 25, 2019, provide to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on inappropriate interference into foreign assistance designated for Ukraine.
 (2)ElementsThe investigation and report under this subsection shall include the following elements: (A)An examination of when and how the Department of State first learned $141,500,000 in foreign military assistance for Ukraine would be delayed, and the extent of the involvement of the Secretary of State and other political appointees of the President in deciding to suspend that assistance and implement that decision.
 (B)An assessment of the reasons the Office of Management and Budget provided for blocking the obligation of the foreign assistance funds in question to Ukraine.
 (C)A detailed explanation of why funds were ultimately delayed, and who made that decision. (D)An assessment of whether the Department of State communicated, internally or externally, including with United States or Ukrainian officials, about efforts or requests to investigate any presidential candidates for the 2020 United States presidential election.
					4.Production of all records related to inappropriate interference in the provision of foreign
			 assistance to Ukraine
 (a)In generalThe Department of State shall immediately search for, collect, and produce to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives the following records:
 (1)All records in the Department of State’s custody or control related to foreign military assistance for Ukraine received, originating from, or created since September 1, 2018.
 (2)All records in the Department of State’s custody or control related to efforts or requests to investigate any presidential candidates for the 2020 United States presidential election.
 (3)All records since September 1, 2018, regarding assistance to Ukraine, pertaining to the President’s personal lawyer, or efforts or requests to investigate any presidential candidates for the 2020 United States presidential election, between—
 (A)the Department of State and the White House; (B)the Department of State and the National Security Council; and
 (C)the Department of State and the Office of Management and Budget. (4)All records in the Department of State’s custody or control related to the President’s personal attorney, including—
 (A)communications between the Department and the President’s personal attorney; (B)records relating to any efforts by the Department of State to support or facilitate any activities or meetings for the President’s personal attorney, whether in the United States, Ukraine, or elsewhere; and
 (C)records relating to meetings between the President’s personal attorney and officials of the Government of Ukraine.
 (5)A list of Department of State officials who were briefed by the President’s personal attorney about his communications with any officials of the Government of Ukraine.
 (6)All records in the Department of State’s custody or control related to the President’s call on July 25, 2019, with the President of Ukraine, Volodymyr Zelensky.
 (b)Record definedIn this section, the term record means any written, typed, recorded, graphic, printed, or audio material of any kind, including— (1)documents, memoranda, cables, letters, facsimiles, calendar items, or spreadsheets;
 (2)transcripts, notes, or minutes of any meetings, telephone conversations, or discussions; and (3)electronic communications and attachments thereto, including emails, text messages, instant messages, direct messages (such as messages over iMessage, WhatsApp, Signal, Viper, Facebook, or Twitter) regardless of whether maintained, sent, or received on a government or non-government (i.e. personal) account.
				5.Immediate obligation of funds appropriated for Ukraine security assistance
 (a)In generalThe President shall immediately obligate all funds appropriated— (1)for the Ukraine Security Assistance Initiative for fiscal year 2019 under section 9013 of the Department of Defense Appropriations Act, 2019 (division A of Public Law 115–245); and
 (2)for Foreign Military Financing Overseas Contingency Operations for fiscal year 2018 and for the Foreign Military Financing Program for fiscal year 2019 and subject to Department of State congressional notification 19–286, submitted on September 11, 2019.
 (b)Purposes and authoritiesAmounts made available pursuant to subsection (a) shall be available for the same purposes and under the same authorities for which such amounts were originally provided.
			6.Countering Russian Influence Fund
 (a)Authorization of appropriationsThere is authorized to be appropriated for the Countering Russian Influence Fund described in section 7070(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31; 131 Stat. 706), $250,000,000 for fiscal years 2020 and 2021.
 (b)Use of fundsAmounts in the Countering Russian Influence Fund shall be used in countries of Europe and Eurasia the Secretary of State has determined are vulnerable to malign influence by the Russian Federation to effectively implement, subject to the availability of funds, the following goals:
 (1)To assist in protecting critical infrastructure and electoral mechanisms from cyberattacks. (2)To combat corruption, improve the rule of law, and otherwise strengthen independent judiciaries and prosecutors general offices.
 (3)To respond to the humanitarian crises and instability caused or aggravated by the invasions and occupations of Georgia, Moldova, and Ukraine by the Russian Federation.
 (4)To improve participatory legislative processes and legal education, political transparency and competition, and compliance with international obligations.
 (5)To build the capacity of civil society, media, and other nongovernmental organizations countering the influence and propaganda of the Russian Federation to combat corruption, prioritize access to truthful information, and operate freely in all regions.
 (6)To assist the Secretary of State in executing the functions specified in section 1239(b) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 113 note) for the purposes of recognizing, understanding, exposing, and countering propaganda and disinformation efforts by foreign governments, in coordination with the relevant regional Assistant Secretary or Assistant Secretaries of the Department of State.
 (c)Revision of activities for which amounts may be usedThe Secretary of State may modify a goal described in subsection (b) if, not later than 15 days before revising such goal, the Secretary notifies the appropriate congressional committees of the revision.
			(d)Implementation
 (1)In generalThe Secretary of State shall, acting through the Coordinator of United States Assistance to Europe and Eurasia (authorized pursuant to section 601 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5461) and section 102 of the Freedom for Russia and Emerging Eurasian Democracies and Open Markets Support Act of 1992 (22 U.S.C. 5812)), and in consultation with the Administrator for the United States Agency for International Development, the Director of the Global Engagement Center of the Department of State, the Secretary of Defense, EUCOM, the Chief Executive Officer of the United States Agency for Global Media, and the heads of other relevant Federal agencies, coordinate and carry out activities to achieve the goals described in subsection (b).
 (2)MethodActivities to achieve the goals described in subsection (b) shall be carried out through— (A)initiatives of the United States Government;
 (B)Federal grant programs such as the Information Access Fund; (C)nongovernmental or international organizations; or
 (D)support exchanges with countries facing state-sponsored disinformation and pressure campaigns, particularly in Europe and Eurasia, provided that a portion of the funds are made available through a process whereby the Bureau of Educational and Cultural Affairs of the Department of State solicits proposals from posts located in affected countries to counter state-sponsored disinformation and hybrid threats, promote democracy, and support exchanges with countries facing state-sponsored disinformation and pressure campaigns.
					(3)Report on implementation
 (A)In generalNot later than April 1 of each year, the Secretary of State, acting through the Coordinator of United States Assistance to Europe and Eurasia, shall submit to the appropriate congressional committees a report on the programs and activities carried out to achieve the goals described in subsection (b) during the preceding fiscal year.
 (B)ElementsEach report required by subparagraph (A) shall include, with respect to each program or activity described in that subparagraph—
 (i)the amount of funding for the program or activity; (ii)the goal described in subsection (b) to which the program or activity relates; and
 (iii)an assessment of whether or not the goal was met. (e)Coordination with global partners (1)In generalIn order to maximize impact, eliminate duplication, and speed the achievement of the goals described in subsection (b), the Secretary of State shall ensure coordination with—
 (A)the European Union and its institutions; (B)the governments of countries that are members of the North Atlantic Treaty Organization or the European Union; and
 (C)international organizations and quasi-governmental funding entities that carry out programs and activities that seek to accomplish the goals described in subsection (b).
 (f)Rule of constructionNothing in this section shall be construed to apply to or limit United States foreign assistance not provided using amounts available in the Countering Russian Influence Fund.
			(g)Expansion of pilot program
 (1)In generalThe Secretary of State shall expand the pilot program required under section 254(g) of the Countering America's Adversaries Through Sanctions Act (22 U.S.C. 9543(g)) to hire additional personnel within the Bureau for Democracy, Human Rights, and Labor to develop and implement programs focused on combating corruption, improving rule of law, and building capacity of civil society, political parties, and independent media.
 (2)Report on ensuring adequate staffing for governance activitiesNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives a report on implementation of the pilot program required under section 254(g) of the Countering Russian Influence in Europe and Eurasia Act of 2017 (22 U.S.C. 9543(g)).
 (h)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives.
 7.Coordinating aid and assistance across Europe and EurasiaIt is the sense of Congress that— (1)the Government of the Russian Federation has applied, and continues to apply traditional uses of force, intelligence operations, cyberattacks, and influence campaigns, including through the use of corruption, disinformation, and cultural and social influence, which represent clear and present threats to the countries of Europe and Eurasia;
 (2)in response, governments in Europe and Eurasia should redouble efforts to build resilience within their institutions, political systems, and civil societies;
 (3)the United States Government supports the democratic and rule of law-based institutions that the Government of the Russian Federation seeks to undermine, including the North Atlantic Treaty Organization (NATO), the Organization for Security and Cooperation in Europe, and the European Union;
 (4)the United States Government should continue to work with and strengthen such institutions, including the European Union, as a partner against aggression by the Government of the Russian Federation through the coordination of aid programs, development assistance, and other efforts to counter malign Russian influence;
 (5)the United States Government should continue to work with the individual countries of Europe and Eurasia to bolster efforts to counter malign Russian influence in all its forms; and
 (6)the United States Government should increase assistance and diplomatic efforts in Europe, including in European Union and NATO countries, to address threats to fundamental human rights and backsliding in rule of law protections, operating space for independent media and civil society, and other democratic institutions, whose strength is critical to defending against malign Russian influence over the long term.
			8.Office of Sanctions Coordination of the Department of State
 (a)In generalSection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended— (1)by redesignating subsection (g) as subsection (h); and
 (2)by inserting after subsection (f) the following:  (g)Office of Sanctions Coordination (1)In generalThere is established, within the Department of State, an Office of Sanctions Coordination (referred to in this subsection as the Office).
 (2)HeadThe head of the Office shall— (A)have the rank and status of ambassador;
 (B)be appointed by the President, by and with the advice and consent of the Senate; and
 (C)report to the Under Secretary for Political Affairs. (3)DutiesThe head of the Office shall—
 (A)serve as the principal advisor to the senior management of the Department and the Secretary regarding the role of the Department in the development and implementation of sanctions policy, including sanctions with respect to the Russian Federation, Iran, North Korea, and other countries;
 (B)represent the United States in diplomatic and multilateral fora on sanctions matters; (C)consult and closely coordinate with the European Union to ensure the maximum effectiveness of sanctions imposed by the United States and the European Union with respect to the Russian Federation;
 (D)advise the Secretary directly and provide input with respect to all activities, policies, and programs of all bureaus and offices of the Department relating to the implementation of sanctions policy; and
 (E)serve as the principal liaison of the Department to other Federal agencies involved in the design and implementation of sanctions policy.
 (4)Rule of constructionNothing in this subsection may be construed to preclude— (A)the Office from being elevated to a Bureau within the Department; or
 (B)the head of the Office from being elevated to level of an Assistant Secretary.. (b)Report requiredNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report detailing the efforts of the Office of Sanctions Coordination established under the amendments made by subsection (a) to coordinate sanctions policy with the European Union.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives.
				9.Report on coordination of sanctions between the United States and European Union
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report that includes the following:
 (1)A description of each instance, during the period specified in subsection (b)— (A)in which the United States has imposed sanctions with respect to a person for activity related to the Russian Federation, but in which the European Union has not imposed corresponding sanctions; and
 (B)in which the European Union has imposed sanctions with respect to a person for activity related to the Russian Federation, but in which the United States has not imposed corresponding sanctions.
 (2)An explanation for the reason for each discrepancy between sanctions imposed by the European Union and sanctions imposed by the United States described in subparagraphs (A) and (B) of paragraph (1).
 (b)Period specifiedThe period specified in this subsection is— (1)in the case of the first report submitted under subsection (a), the period beginning on the date of the enactment of this Act and ending on the date the report is submitted; and
 (2)in the case of a subsequent such report, the 180-day period preceding the submission of the report. (c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives.
				10.Sanctions with respect to the Russian Federation
 (a)In generalPart 2 of subtitle A of title II of the Countering America's Adversaries Through Sanctions Act (22 U.S.C. 9521 et seq.) is amended—
 (1)by redesignating sections 235, 236, 237, and 238 as sections 238, 239, 239B, and 239C, respectively; and
 (2)by inserting after section 234 the following:  235.Sanctions with respect to transactions with certain Russian political figures and oligarchsOn and after the date that is 180 days after the date of the enactment of the Ukraine Foreign Assistance Integrity and Accountability Act of 2019, the President shall impose the sanctions described in section 224(b) with respect to—
 (1)political figures, oligarchs, and other persons that facilitate illicit and corrupt activities, directly or indirectly, on behalf of the President of the Russian Federation, Vladimir Putin, and persons acting for or on behalf of such political figures, oligarchs, and persons;
 (2)Russian parastatal entities that facilitate illicit and corrupt activities, directly or indirectly, on behalf of the President of the Russian Federation, Vladimir Putin;
 (3)family members of persons described in paragraph (1) or (2) that derive significant benefits from such illicit and corrupt activities; and
 (4)persons, including financial institutions, engaging in significant transactions with persons described in paragraph (1), (2), or (3).
 236.Sanctions with respect to transactions with the cyber sector of the Russian FederationOn and after the date that is 60 days after the date of the enactment of the Ukraine Foreign Assistance Integrity and Accountability Act of 2019, the President shall impose the sanctions described in section 224(b) with respect to a person, including any financial institution, that the President determines—
 (1)knowingly engages in significant transactions with any person in the Russian Federation that supports or facilitates malicious cyber activities; or
 (2)is knowingly owned or controlled by, or knowingly acts or purports to act for or on behalf of, directly or indirectly, a person that engages in significant transactions described in paragraph (1).
							237.Sanctions for violations by the Russian Federation of freedom of navigation
							(a)Determination of violation
 (1)In generalNot later than 90 days after the date of the enactment of Ukraine Foreign Assistance Integrity and Accountability Act of 2019, and every 180 days thereafter, the Secretary of State shall determine and certify to the committees specified in subsection (d) whether the Government of the Russian Federation, including the armed forces or coast guard of the Russian Federation, has interfered with the freedom of navigation of one or more vessels in the Kerch Strait or elsewhere in a manner inconsistent with international law during the 180 days preceding the certification.
 (2)Publication of certificationNot later than 15 days after submitting a certification under paragraph (1), the Secretary shall publish the certification in the Federal Register.
 (b)Imposition of sanctionsOn and after the date that is 90 days after the publication of a certification under paragraph (2) of subsection (a) indicating that the Government of the Russian Federation has interfered with the freedom of navigation of one or more vessels as described in paragraph (1) of that subsection, all entities operating in the shipbuilding sector of the Russian Federation shall be subject to the same restrictions as an entity included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 (c)Removal of sanctionsThe restrictions imposed pursuant to subsection (b) shall remain in effect until the date on which the Secretary of State determines and certifies to the committees specified in subsection (d) that—
 (1)the Government of the Russian Federation, including the armed forces and coast guard of the Russian Federation, has not interfered with the freedom of navigation of any vessels in the Kerch Strait or elsewhere in a manner inconsistent with international law during the 3-year period preceding the submission of that certification; and
 (2)the Government of the Russian Federation has provided assurances that that Government will not engage in such interference in the future.
 (d)Committees specifiedThe committees specified in this subsection are— (1)the appropriate congressional committees; and
 (2)the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives..
				(b)Conforming and technical amendments
 (1)Implementation and penaltiesPart 2 of subtitle A of title II of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9521 et seq.), as amended by this section, is further amended by inserting after section 239 the following:
					
						239A.Implementation and penalties
 (a)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this part.
 (b)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this part or any regulation, license, or order issued to carry out this part shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section..
 (2)Clerical amendmentThe table of contents for the Countering America's Adversaries Through Sanctions Act is amended by striking the items relating to sections 235 through 238 and inserting the following:
					
							Sec. 235. Sanctions with respect to transactions with certain Russian political figures and
			 oligarchs.
							Sec. 236. Sanctions with respect to transactions with the cyber sector of the Russian Federation.
							Sec. 237. Sanctions for violations by the Russian Federation of freedom of navigation.Sec. 238. Sanctions described.Sec. 239. Exceptions, waiver, and termination.Sec. 239A. Implementation and penalties.Sec. 239B. Exception relating to activities of the National Aeronautics and Space Administration.Sec. 239C. Rule of construction..
 (3)Conforming amendmentsPart 2 of subtitle A of title II of the Countering America's Adversaries Through Sanctions Act (22 U.S.C. 9521 et seq.), as amended by this section, is further amended—
 (A)in section 231, by striking subsection (e); and (B)by striking section 235 each place it appears and inserting section 238.
 (4)GuidanceThe President shall, in a prompt and timely way, publish guidance on the implementation of this section and the amendments made by this section and any regulations prescribed pursuant to this section or any such amendment.
				
